DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stephens et al. (US Pub: 2018/0103867 A1).
 	As to claim 1, Stephens teaches a system for assisting a worker in performing manufacturing tasks (i.e. the physiological self-regulation challenge system of Stephen is said to be able to allow a user to function as a work who is operating in the virtual environment to manufacture virtual artifacts and place them into virtual time capsule and real-time physical time capsule) (see Fig. 9, [0081-0092]), the system comprising: 

 	a task-state sensing system for determining a state of a manufacturing task involving one or more objects (i.e. the system of Stephens tracks the user on the way to create digital artifacts in the computing system involving the objects seen in figure 9 embodiments) (see Fig. 9, [0081-0092]); 
 	a physiological-state-sensing system for detecting a physiological state of the worker (i.e. the camera system is able to detect the current physiological state of the worker and update the computer) (see Fig. 9, [0081-0092]); and 
 	an electronic processing system (i.e. the smartphone device as seen in figure 6) (see Fig. 6, [0058-0059]); 
 	wherein: the electronic processing system is configured to determine a guidance setting for the worker from a detected physiological state of the worker (i.e. the smartphone device 36 may be configured to interact with head set 32 to provide biofeedback display 76 which allow the user to receive guidance such as conducting a tour of a facility) (see Fig. 6, [0058-0059]); and 
 	the electronic processing system is configured to determine assistance information to display to the worker in dependence on the state of the manufacturing task and also in dependence on the determined guidance setting for the worker (i.e. as seen in figure 6-9 the augmented reality system of Stephens tracks the worker’s state in the virtual manufacturing of the artifacts and determines the guidance setting to move the worker with on screen with in-app characters to promote physiological self-regulation goals) (See Fig. 6-9, [0058-0059]); and 
 	the augmented-reality display system is configured to display the determined assistance information to the worker in a controlled spatial relationship to the one or more objects (i.e. as seen in figure 9 the system of Stephens uses augmented reality display system of figure 4 which is able to 
 	As to claim 16, Stephens teaches a method of assisting a worker in performing a manufacturing task involving one or more objects (i.e. the physiological self-regulation challenge system of Stephen is said to be able to allow a user to function as a worker who is operating in the virtual environment to manufacture virtual artifacts and place them into virtual time capsule and real-time physical time capsule) (see Fig. 9, [0081-0092]), the method comprising: 
 	determining a state of the manufacturing task (i.e. the system of Stephens tracks the user on the way to create digital artifacts in the computing system involving the objects seen in figure 9 embodiments) (see Fig. 9, [0081-0092]); 
 	detecting a physiological state of the worker (i.e. the camera system is able to detect the current physiological state of the worker and update the computer) (see Fig. 9, [0081-0092]); 
 	determining, on an electronic processing system, a guidance setting for the worker from the detected physiological state of the worker (i.e. the smartphone device 36 may be configured to interact with head set 32 to provide biofeedback display 76 which allow the user to receive guidance such as conducting a tour of a facility) (see Fig. 6, [0058-0059]); 
 	the electronic processing system determining assistance information to display to the worker in dependence on the state of the manufacturing task and also in dependence on the determined guidance setting for the (i.e. as seen in figure 6-9 the augmented reality system of Stephens tracks the worker’s state in the virtual manufacturing of the artifacts and determines the guidance setting to move the worker with on screen with in-app characters to promote physiological self-regulation goals) (See Fig. 6-9, [0058-0059]); and 
 	displaying the determined assistance information to the worker in a controlled spatial relationship to the one or more objects through an augmented-reality display device worker (i.e. as seen 
 	As to claim 17, Stephens teaches a system for assisting a worker in performing manufacturing tasks (i.e. the physiological self-regulation challenge system of Stephen is said to be able to allow a user to function as a worker who is operating in the virtual environment to manufacture virtual artifacts and place them into virtual time capsule and real-time physical time capsule) (see Fig. 9, [0081-0092]), the system comprising: 
 	an augmented-reality display system (i.e. as seen in figure 4 the app is configured to provide an augmented reality system with the head-mounted display) (see Fig. 4, [0049-0050]); 
 	a task-state sensing system for determining a state of a manufacturing task involving one or more objects (i.e. the system of Stephens tracks the user on the way to create digital artifacts in the computing system involving the objects seen in figure 9 embodiments) (see Fig. 9, [0081-0092]); 
 	a memory for storing information representing a proficiency setting for the worker (i.e. the figure 3-5 embodiments uses the smartphone 36 to track skill metrics for the individual users and store baseline values as benchmark target for standardization of scoring metrics) (see Fig. 3 and 5, [0051]); and 
 	an electronic processing system (i.e. the smartphone unit 36) (see Fig. 5); 
 	wherein: the electronic processing system is configured to determine assistance information to display to the worker in dependence on the state of the manufacturing task and also in dependence on a proficiency setting for the worker stored in the memory (i.e. as seen in figure 5-9 the augmented reality system of Stephens tracks the worker’s state in the virtual manufacturing of the artifacts and determines the guidance setting to move the worker with on screen with in-app characters to promote 
 	the augmented-reality display system is configured to display the determined assistance information to the worker in a controlled spatial relationship to the one or more objects (i.e. as seen in figure 9 the system of Stephens uses augmented reality display system of figure 4 which is able to provide assistance information for the worker in a controlled spatial relationship with the physical object of the environment) (see Fig. 6-9, [0058-0059]).
 	As to claim 27, Stephens teaches a method of assisting a worker in performing a manufacturing task involving one or more objects (i.e. the physiological self-regulation challenge system of Stephen is said to be able to allow a user to function as a worker who is operating in the virtual environment to manufacture virtual artifacts and place them into virtual time capsule and real-time physical time capsule) (see Fig. 9, [0081-0092]), the method comprising: 
 	determining a state of the manufacturing task (i.e. the system of Stephens tracks the user on the way to create digital artifacts in the computing system involving the objects seen in figure 9 embodiments) (see Fig. 9, [0081-0092]); 
 	retrieving stored information representing a proficiency setting for the worker (i.e. the figures 3-5 emboidment uses the smartphone 36 to track skill metrics for the individual users and store baseline values as benchmark target for standardization of scoring metrics) (see Fig. 3 and 5, [0051]); 
 	determining, on an electronic processing system, assistance information to display to the worker in dependence on the state of the manufacturing task and also in dependence on the retrieved proficiency setting for the worker(i.e. as seen in figure 5-9 the augmented reality system of Stephens tracks the worker’s state in the virtual manufacturing of the artifacts and determines the guidance setting to move the worker with on screen with in-app characters to promote physiological self-
 	displaying the determined assistance information to the worker in a controlled spatial relationship to the one or more objects through an augmented-reality display system (i.e. as seen in figure 9 the system of Stephens uses augmented reality display system of figure 4 which is able to provide assistance information for the worker in a controlled spatial relationship with the physical object of the environment) (see Fig. 6-9, [0058-0059]).
 	As to claim 2, Stephens teaches the system of claim 1, wherein said physiological-state-sensing system is configured to detect an autonomic-nervous-system state of the worker (i.e. as seen in figure 1 embodiment the system of Stephens is able to track the physiological state of the worker with brain wave monitors 32A and 32B which tracks the automatic-nervous-system state such as a heartrate and body temperature as well as brain waves) (see Fig. 1, [0032]).
 	As to claim 3, Stephens teaches he system of claim 1, wherein said physiological-state- sensing system is configured to detect a mental or cognitive state of the worker (i.e. as seen in figure 1 embodiment the system of Stephens is able to track the physiological state of the worker with brain wave which is detecting the mental state of the worker) (see Fig. 1, [0032]).
 	As to claim 4, Stephens teaches the system of claim 1, wherein the physiological-state-sensing system comprises a sensor for directly measuring neural activity in a brain of the worker (i.e. as seen in figure 1 embodiment the system of Stephens is able to track the physiological state of the worker with brain wave which is detecting the mental state of the worker) (see Fig. 1, [0032]).
	As to claim 5, Stephens teaches the system of claim 1, wherein the physiological-state-sensing system comprises a sensor for sensing a property of the muscular, circulatory, respiratory or integumentary system of the worker (i.e. as seen in figure 1 embodiment the system of Stephens is able 
	As to claim 6, Stephens teaches the system of claim 1, wherein the electronic processing system is configured to determine the guidance setting for the worker by determining one or more of: a likelihood that the worker will make a mistake in the manufacturing task; a concentration level of the worker; a distraction level of the worker; a stress level of the worker; and a mental loading of the worker (i.e. as seen in figures 4 and 8, the system of Stephens specifically tracks the user’s focus level which is the concentration level of the worker and change the size of the disk based on the focus level) (see Fig. 4 and 8, [0048-0049]).	
 	As to claim 7, Stephens teaches the system of claim 1, wherein the guidance setting determines the quantity, type, content, order or position of the assistance information that is displayed to the worker (i.e. as seen in figure 4 and 8, the system of Stephens specifically tracks the user’s focus level and change the size of the disk based on the focus level, therefore the guidance level move from a first to a second where the greater than first quantify of assistance information is unlocked as the worker progresses which allow for the change of message of opening up additional display object and manufacturing virtual artifact being the resulting task) (see Fig. 4 and 8, [0048-0049]).
	As to claim 8,  Stephens teaches the system of claim 1, wherein the guidance setting comprises a guidance level selected from an ordered set of guidance levels (i.e. the physiological guidance system is able to function with a difficulty level settings which is able to reduce difficulty for the specific equipment if the system track a difficult on the worker and therefore the guidance level is ordered with the level of difficulty of the particular task involved) (see Fig. 1, [0037]).
	As to claim 9,  Stephens teaches the system of claim 8, wherein the electronic processing system is configured so that a first guidance level causes the electronic processing system to control the augmented-reality display system to display a first quantity of assistance information over the course of 
 	As to claim 10,  Stephens teaches the system of claim 8, wherein the electronic processing system is configured so that a first guidance level causes the electronic processing system to control the augmented-reality display system to obscure an area in a field of vision of the worker, and a second guidance level, lower than the first guidance level, causes the electronic processing system to control the augmented-reality display system so as not to obscure said area in the field of vision of the worker (i.e. as seen in figures 4 and 8, the system of Stephens specifically tracks the user’s focus level and change the size of the disk based on the focus level this is a display area that is obscured in the shape of a disk that is able to disappear when the guidance setting is met which fully unlocks the portal and remove the image from the worker viewable display ) (see Fig. 4 and 8, [0048-0049]).
	As to claim 11,  Stephens teaches the system of claim 8, wherein the electronic processing system is configured so that a first guidance level causes the electronic processing system to control the augmented-reality display system to emphasize an area in a field of vision of the worker, and a second guidance level, lower than the first guidance level, causes the electronic processing system to control the augmented-reality display system so as not to emphasize said area in the field of vision of the worker (i.e. as seen in figure 8 example Stephens uses visual indicators for the difference guidance level 
	As to claim 12,  Stephens teaches the system of claim 1, wherein the augmented-reality display system is configured to determine where to display assistance information in a field of view of the worker in dependence on a priority level of the assistance information (i.e. as seen in figures 4 and 8, the system of Stephens specifically tracks the user’s focus level and change the size of the disk based on the focus level this is a display area that is obscured in the shape of a disk that is able to disappear when the guidance setting is met which fully unlocks the portal and remove the image from the worker viewable display ) (see Fig. 4 and 8, [0048-0049]).
	As to claim 13,  Stephens teaches the system of claim 1, wherein the manufacturing task comprises an assembly process, and wherein the state of the manufacturing task represents progress of the assembly process (i.e. the guidance system of Stephens is a digital artifact assembly system whereby the user function as a worker to assemble different objects to create the artifact and then deposit them at the end of the self-regulation challenge system and place them into virtual time capsule and real-time physical time capsule) (see Fig. 9, [0081-0092]).
	As to claim 14,  Stephens teaches the system of claim 1, wherein the electronic processing system is configured to use a current position in a sequence of manufacturing steps, output by the task-state sensing system, to determine the assistance information to display to the worker (i.e. Stephen tracks the position of the user as seen in figure 1 embodiment to determine assistance information to display to the worker) (See Fig. 1, [0037-0041]).
	As to claim 15,  Stephens teaches the system of claim 1, wherein the electronic processing system is configured to determine the assistance information to display to the worker in further dependence on a proficiency setting for the worker (i.e. the figures 3-5 emboidment uses the 
	As to claim 18,  Stephens teaches the system of claim 17, wherein the proficiency setting is stored persistently in the memory(i.e. the figures 3-5 emboidment uses the smartphone 36 to track skill metrics for the individual users and store baseline values as benchmark target for standardization of scoring metrics, since smart phone uses persistent memory the setting is tracked to the user via the same memory systems ) (see Fig. 3 and 5, [0051]).
	As to claim 19,  Stephens teaches the system of claim 17, wherein the memory stores respective proficiency settings for a plurality of workers (i.e. as seen in figure 3-5, the system of Stephens track the performance of a plurality of workers in the guidance environment) (see Fig.3-5, [0050-0051]).
	As to claim 20,  Stephens teaches the system of claim 17, wherein electronic processing system is configured to control the quantity, type, content, order or position of the assistance information that is displayed to the worker in dependence on the state of the manufacturing task and also in dependence on a proficiency setting for the worker stored in the memory (i.e. as seen in figures 3-5 and 8, the figures 3-5 emboidment uses the smartphone 36 to track skill metrics for the individual users and store baseline values as benchmark target for standardization of scoring metrics, and specifically tracks the user’s focus level and change the size of the disk based on the focus level) (see Fig. 3-5 and 8, [0048-0051]).
	As to claim 21,  Stephens teaches the system of claim 17, wherein the proficiency setting comprises a proficiency level, and wherein the electronic processing system is configured so that a first proficiency level causes the electronic processing system to control the augmented-reality display system to display a first quantity of assistance information over the course of the manufacturing task, and a second proficiency level, lower than the first proficiency level, causes the electronic processing system to control the augmented-reality display system to display a second quantity of assistance information, greater than the first quantity of assistance information, over the course of the 
	As to claim 22,  Stephens teaches the system of claim 17, wherein the proficiency setting comprises a proficiency level, and wherein the electronic processing system is configured so that a first proficiency level causes the electronic processing system to control the augmented-reality display system to obscure an area in a field of vision of the worker, and a second proficiency level, higher than the first guidance level, causes the electronic processing system to control the augmented-reality display system so as not to obscure said area in the field of vision of the worker (i.e. as seen in figures 3-5 and 8, the figures 3-5 emboidment uses the smartphone 36 to track skill metrics for the individual users and store baseline values as benchmark target for standardization of scoring metrics, and specifically tracks the user’s focus level and change the size of the disk based on the focus level, therefore the first focus proficiency level and second focus proficiency level have different provided guidance information to change the disk shape on the display screen which changes the field of obscuring vision for the worker ) (see Fig. 3-5 and 8, [0048-0051]).
	As to claim 23,  Stephens teaches the system of claim 17, wherein the proficiency setting comprises a proficiency level, and wherein the electronic processing system is configured so that a first proficiency level causes the electronic processing system to control the augmented-reality display system to emphasize an area in a field of vision of the worker, and a second proficiency level, higher than the first guidance level, causes the electronic processing system to control the augmented-reality display system so as not to emphasize said area in the field of vision of the worker (i.e. as seen in figures 
	As to claim 24,  Stephens teaches the system of claim 17, wherein the augmented-reality display system is configured to determine where to display assistance information in a field of view of the worker in dependence on a priority level of the assistance information (i.e. as seen in figures 3-5 and 8, the figures 3-5 emboidment uses the smartphone 36 to track skill metrics for the individual users and store baseline values as benchmark target for standardization of scoring metrics, and specifically tracks the user’s focus level and change the size of the disk based on the focus level, therefore the first focus proficiency level and second focus proficiency level have different provided guidance information to change the disk shape on the display screen which changes the field of obscuring vision for the worker ) (see Fig. 3-5 and 8, [0048-0051]).
	As to claim 25,  Stephens teaches the system of claim 17, wherein the manufacturing task comprises an assembly process, and wherein the state of the manufacturing task represents progress of the assembly process (i.e. the guidance system of Stephens is a digital artifact assembly system whereby the user function as a worker to assemble different objects to create the artifact and then deposit them at the end of the self-regulation challenge system and place them into virtual time capsule and real-time physical time capsule) (see Fig. 9, [0081-0092]).
	As to claim 26,  Stephens teaches the system of claim 17, wherein the electronic processing system is configured to use a current position in a sequence of manufacturing steps, output by the task-state sensing system, to determine the assistance information to display to the worker (i.e. Stephen tracks the position of the user as seen in figure 1 embodiment to determine assistance information to display to the worker) (See Fig. 1, [0037-0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Harrison et al (US PUB: 2019/0340306 A1) is cited to teach another type of VR display update system that provide a lighting information for users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 25, 2022